DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 10/26/2021.
Claims 1, 3-4, 8 have been amended.
Claims 1-14 have been examined and rejected based on new grounds of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist (US20170187641A1).  
Regarding Claim 1, Lundqvist discloses a method of-communication between communication devices (see FIG. 5) comprising: 
a) connecting, through a communication system, a plurality of-communication devices including a source entity and a plurality of destination entities (see FIG. 5, para 138, a plurality of sender-receiver pairs. Each sender-receiver pair uses at least one communication path, shown with arrows, for communication between the sender and the receiver); 
(see para 153, FIG. 6 depicting the details, two senders send packets through a network, typically over a different communication path for each user, to the network node with the scheduler… The scheduler may for example be part of a base station); and 
c) distributing the data packets, by the access point, to the destination entities such that the plurality of data packets from the source entity are queued, at the access point for receipt by each destination entity in a separate non- interdependent queue (see para 153, FIG. 6, downlink transmission where the data packets are queued in the base station before transmission, but those skilled in the art understand that it can also be used for uplink transmission).
Lundqvist discloses plurality of sender (source) entities. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, so that a single source entity could replace the plurality of senders, since the queue at the base station may be associated with one or more users (see Lundqvist, para 154).

Regarding Claims 2, 9, Lundqvist discloses: b1 after step b) and prior to step c), determining an order for the destination entities, wherein, in step c), the access point distributes the data packets from the separate non-interdependent queues to the destination entities sequentially according to the order (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues, and at para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order).

Regarding Claim 8, Lundqvist discloses a communication system (see FIG. 5) comprising: 
a plurality of communication devices connected through the communication system for a communication session, including a source entity configured to send a plurality of data packets and a plurality of destination entities configured to receive the data packets (see FIG. 5, para 138, a plurality of sender-receiver pairs. Each sender-receiver pair uses at least one communication path, shown with arrows, for communication between the sender and the receiver); and 
an access point configured to receive the plurality of data packets from the source entity (see para 153, FIG. 6 depicting the details, two senders send packets through a network, typically over a different communication path for each user, to the network node with the scheduler… The scheduler may for example be part of a base station) and queue the plurality of data packets from the source entity in a separate non-interdependent queue for each destination entity for distribution (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues).
Lundqvist discloses plurality of sender (source) entities. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, so that a single source entity could replace the plurality of senders, since the queue at the (see Lundqvist, para 154).

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist (US20170187641A1) in view of Ohta (US20210111841A1).
Regarding Claim 3, Lundqvist discloses a method of communication between communication devices (see FIG. 5) comprising: 
a) connecting, through a communication system, a plurality of communication devices including a source entity and a plurality of' destination entities for a communication session (see FIG. 5, para 138, a plurality of sender-receiver pairs. Each sender-receiver pair uses at least one communication path, shown with arrows, for communication between the sender and the receiver); 
b) sending, by the source entity, a plurality of data packets to an access point (see para 153, FIG. 6 depicting the details, two senders send packets through a network, typically over a different communication path for each user, to the network node with the scheduler… The scheduler may for example be part of a base station); 
c) arranging, at an access point, the plurality of data packets from the source entity in a separate non-interdependent queue for each destination entity (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows… each queue may be associated with one sender or one receive);
(see para 156, For improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, according to this embodiment the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order); and 
e) transmitting the data packets to the destination entities in at least one transmission cycle (see para 166, the network policy limits a total congestion volume of network traffic from the sender or network traffic to the receiver during a time period /i.e. representing the transmission cycle), each transmission cycle including (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues, and at para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order), the number of data packets not exceeding a set maximum (see para 142, The scheduler will increase the serving rate of a specific queue at expense of the other queues when the congestion credit signals in the queue exceed the full path congestion marking of the packets traversing the queue. This requires the scheduler to have an estimate of the full path congestion/i.e. representing a set maximum number of packets).
Lundqvist does not disclose details regarding attempting transmission for each destination, i.e. it does not disclose details regarding the limitation: attempting transmission of the number of data packets for each destination entity includes checking whether transmission was successful and, if not, repeating attempting transmission until or a set transmission count is exceeded.
Ohta discloses this limitation: see para 102, the PDCP processing unit acquires a maximum retransmission count within which retransmission is permitted. That is retransmission of a packet is executed when a NACK indicating that a packet has not been received correctly is sent back from the device on the reception side, and, since a throughput is degraded if the retransmission is repeated limitlessly, an allowable maximum retransmission count is set. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, to include attempting retransmissions within a count, as taught by Ohta, to enable low latency requirements using buffer control (see Ohta, para 74). 

Regarding Claim 10, Lundqvist discloses the communication system of Claim 8, wherein: 
the access point includes a scheduler configured to determine an order for the destination entities (see para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled (by base station scheduler) based on the at least one first parameter and the priority classes/i.e. according to an order); and 
the access point is configured to distribute the packets by transmitting the data packets in at least one transmission cycle (see para 166, the network policy limits a total congestion volume of network traffic from the sender or network traffic to the receiver during a time period /i.e. representing the transmission cycle), each transmission cycle including (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues, and at para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order).
Lundqvist does not disclose: attempting transmission of the number of' data packets to each destination entity includes checking whether transmission was successful and. if' not, repeating attempting transmission  a set transmission count is exceeded.
Ohta discloses this limitation: see para 102, the PDCP processing unit acquires a maximum retransmission count within which retransmission is permitted. That is retransmission of a packet is executed when a NACK indicating that a packet has not been received correctly is sent back from the device on the reception side, and, since a throughput is degraded if the retransmission is repeated limitlessly, an allowable maximum retransmission count is set. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, to include attempting retransmissions within a count, as taught by Ohta, to enable low latency requirements using buffer control (see Ohta, para 74). 

Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist in view of Ohta, in view of Taniguchi (US9768917B2).
Regarding Claims 4 and 11, Lundqvist in view of Ohta does not disclose details regarding: if the set transmission count is exceeded, a destination entity to which the transmission of data packets was unsuccessful is marked with a poor coverage flag for a set time period.
Taniguchi discloses this limitation: see column 10, lines 31-40, FIG. 9, if the determining unit determines that the process of determining the number of times of the retransmission process is to be started (Yes in Op. 1), the determining unit clears check flags for global destinations GDs (in Op. 3). Examiners Note: In Taniguchi, if retransmission of packets is required, the destination flag is cleared and if retransmission is not required, the flag is not 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to set or clear a flag at the destination if retransmission is required, as taught by Taniguchi, to improve the data packet arrival rate at the target node (see Taniguchi, Background) and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Regarding Claims 5 and 12, Lundqvist in view of Ohta does not disclose details regarding: the poor coverage flag is removed from a destination entity when a successful transmission is made to said destination entity within the set transmission count.
Taniguchi discloses this limitation: see column 10, lines 31-40, FIG. 9, if the determining unit determines that the process of determining the number of times of the retransmission process is not to be started (No in Op. 1), the determining unit stands by until the determining unit determines that the process is to be started. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to set or clear a flag at the destination if retransmission is (see Taniguchi, Background) and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist in view of Ohta, in view of Muralimanohar (US10318420B2).
Regarding Claims 6 and 13, Lundqvist in view of Ohta does not disclose details regarding: during step e), the order is updated based on a time since each destination entity was last served, with destination entities having a longer time since service receiving a higher priority in the order.
Muralimanohar discloses this limitation: see Claim 1, “… the information from the read queue comprises target memory banks of the read requests; tracking numbers of outstanding read requests to the target memory banks based on the information, wherein processing the write requests in the write queue in the order comprises: processing the write requests based on write latencies of the write requests and the numbers of outstanding read requests to the target memory banks, determining a total read wait time for each target memory bank comprising a product of a total latency of write requests to the target memory bank and a number of outstanding read requests to the target memory bank, and issuing the write requests by looping through the target memory banks from longest to shortest total read wait times and, for each target memory bank being looped, looping through write requests to the target memory bank from shortest to longest write latencies…”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to that the order is updated based on a time since each destination entity was last served, with destination entities having a longer time since service receiving a higher priority in the order, as taught by Muralimanohar, to reduce read and processing delays associated with target memory banks, and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist in view of Ohta, in view of Zhang (US20100050181A1).
Regarding Claims 7 and 14, Lundqvist in view of Ohta does not disclose details regarding: the destination entities are configured to optionally leave the communication session; the communication system is configured to allow new destination entities to optionally join the communication session; and the order is updated anytime a destination entity disconnects from or joins the communication session.
Zhang discloses this limitation: see para 65, data table can be obtained using a control data set being stored in each node/i.e. representing the destination user buffer, and at para 72, group communication computing can well adapt to real-time changing dynamic environments, such as joining in and existing of users, status changes of communication and tasks can all be reflected in the control data set in time, which make real-time job alteration be possible, therefore, the group computing can make real-time transfer scheduling (alteration) and job scheduling (alteration).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to that the destination entities are configured to optionally leave or join the communication session; and the order is updated anytime a destination entity disconnects from or joins the communication session, as taught by Zhang, to make real time changes possible (see Zhang para 72), and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472